  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PORTER ANDERSON, JR.,         )
                              )
     Plaintiff,               )
                              )     CIVIL ACTION NO.
     v.                       )       2:18cv633-MHT
                              )            (WO)
JEFFERSON DUNN, Comm.,        )
et al.,                       )
                              )
     Defendants.              )

                           ORDER

    Upon consideration of plaintiff’s motion to dismiss

(doc. no. 8), which the court construes as a notice of

dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

it is ORDERED that this lawsuit is dismissed in its

entirety without prejudice.

    This case is closed.

    DONE, this the 19th day of November, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
